United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, DULLES
PROCESSING & DISTRIBUTION CENTER,
Dulles, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-938
Issued: October 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2012 appellant filed a timely appeal of the September 9, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration.1 Because more than 180 days elapsed from the most recent merit decision dated
December 9, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the case pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s nonmerit
decision was issued on September 9, 2011, the 180-day computation begins September 10, 2011. One hundred and
eighty days from September 10, 2011 was March 7, 2012. Since using March 13, 2012, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is March 6, 2012, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 22, 2010 appellant, then a 52-year-old plant manager, filed an occupational
disease claim alleging that on October 31, 2009 she first became aware of her psychological
stress with physical ailments. She alleged that on June 1, 2010 she first realized that her
conditions were caused by her personal relationship with Jerry D. Lane, vice president of area
operations. Appellant’s employment and career advancement were impacted after she attempted
to end the relationship.
In an October 6, 2010 letter, appellant described the development of her professional and
social relationship with Mr. Lane. She described his reaction to her termination of their social
relationship, which included verbal and physical abuse and threats on June 1, 2010. Appellant
filed an assault charge against Mr. Lane who was found guilty.
A June 21, 2010 unsigned medical report from Dr. Holly C. Harris, a Board-certified
family practitioner, advised that appellant was unable to work due to a medical condition.
Dr. Holly could return to work after being cleared by a medical doctor.
In a June 25, 2010 letter, the employing establishment contended that the evidence
submitted by appellant was insufficient to support her allegations regarding the June 1, 2010
incident.
By letter dated October 18, 2010, OWCP addressed the factual evidence that the
employing establishment and appellant needed to submit regarding the claim.
In a November 5, 2010 letter, Michael S. Furey, a district manager, stated that appellant
reported directly to Edward McAteer, a senior plant manager, who reported directly to Mr. Lane.
He related that appellant was not required to have daily contact with Mr. Lane. Mr. Furey noted
that on June 3, 2010 appellant had been separated from the employing establishment.
Appellant submitted a June 2, 2010 misdemeanor arrest warrant for assault that was
issued to Mr. Lane regarding the June 1, 2010 threatening incident.
In a December 9, 2010 decision, OWCP denied appellant’s claim for an emotional
condition, finding that she did not establish a compensable employment factors.
By letter dated June 27, 2011, appellant requested reconsideration. She contended that
her relationship with a senior management official became a condition of her employment and
career advancement after she attempted to end the relationship. Appellant stated that an
October 12, 2010 Equal Employment Opportunity (EEO) Commission settlement agreement
between herself and the employing establishment accompanied her reconsideration request.

2

In an August 25, 2011 letter, Phyllis J. Parks, a human resource management analyst,
contended that appellant had not established any employment factors showing that her injury
occurred in the performance of duty. She further contended that there was no medical evidence
to establish a causal relationship between the claimed injury and medical condition.
In a September 9, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that she neither raised substantive legal questions nor included new and relevant
evidence sufficient to warrant merit review of its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
Appellant disagreed with OWCP’s December 9, 2010 decision which denied her claim
for an emotional condition on the grounds that she did not establish any compensable
employment factors. Thus, the issue presented on appeal is whether appellant’s June 27, 2011
request for reconsideration met any of the conditions of 20 C.F.R. § 10.606(b)(2), requiring
OWCP to reopen the case for further review of the merits.
On reconsideration, appellant contended that the relationship she had with a senior
management official became a condition of her employment and career advancement after she
attempted to end the relationship. The Board notes that this allegation is a restatement of her
previous assertion regarding the cause of her emotional condition. This contention does not
show that OWCP erroneously applied or interpreted a specific point of law and it does not
advance a relevant legal argument not previously considered by OWCP. The submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.6

3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

6

See A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB
545 (2005).

3

The Board notes that appellant also did not submit relevant and pertinent new evidence
with her request for reconsideration. Appellant stated that a copy of an October 12, 2010 EEO
Commission settlement agreement was attached to her reconsideration request. The Board,
however, notes that the settlement agreement did not accompany the reconsideration request.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her June 27, 2011 request for reconsideration.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

4

